Citation Nr: 0118838	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-22 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for residuals of wounds to 
the head and leg, including the residuals of gunshot wounds.  

2.  Entitlement to a higher initial evaluation for Post-
Traumatic Stress Disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for residuals of gunshot wounds to the 
head and leg in a September 1994 rating decision, of which 
notice was given by a letter dated September 29, 1994.  The 
veteran did not appeal this decision.

2.  The evidence associated with the claims file since the 
September 1994 rating decision bears directly and 
substantially on the specific matter under consideration and 
by itself and in connection with the evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision denying service 
connection for the residuals of wounds to the head and leg is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 20.302 (2000).

2.  Evidence received into the record subsequent to the RO's 
September 1994 rating decision is new and material; thus, the 
requirements to reopen the claim for service connection for 
the residuals of wounds to the head and leg have been met.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156(a), 20.302 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the RO denied service connection for the 
residuals of wounds to the head and leg in a September 1994 
rating decision on the basis that the evidence then of record 
was insufficient to establish that the veteran had sustained 
injury to his head and leg in service that resulted in 
current disability.  Service medical records could not be 
found, and the veteran both failed to report for VA 
examination and failed to provide additional information to 
facilitate the search for alternate records.  The veteran was 
notified of this decision by a letter dated September 29, 
1994.  He did not appeal this decision.  He continues to 
contend that his current head and leg disabilities are the 
result of gunshot wounds incurred in combat in the Republic 
of South Vietnam, and that he has continuously manifested 
residuals of these wounds since his discharge from active 
service.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, the VA must determine whether the VA's 
duty to assist under has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Pertinent evidence associated with the claims file since the 
RO's September 1994 decision includes:  (1) the veteran's 
statements; (2) service medical and personnel records 
obtained through the National Personnel Records Center (NPRC) 
and from the veteran; (3) lay statement proffered by the 
veteran's witnesses, and (4) an April 2000 VA examination 
report.

In this case, the service medical and personnel records 
obtain by NPRC and the service personnel document showing 
participation in the "Tropic Lightning" division of the 25th 
Infantry Division in the Republic of South Vietnam, submitted 
by the veteran, are new, as they were not previously of 
record.  Moreover, this evidence includes evidence that the 
veteran participated in combat in the Republic of South 
Vietnam, and that he held a military occupational specialty 
(MOS) associated with combat duty, corroborating the 
veteran's assertions that he was wounded while on active 
service in the Republic of South Vietnam.

Service medical and personnel records were not considered by 
the RO when it made its rating decision in September 1994.  
Moreover, these records bear directly and substantially upon 
the specific matter under consideration; thus, they are so 
significant that they must be considered to decide fairly the 
merits of this claim.  These records therefore constitute new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for the residuals of injury 
to the head and leg.

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.



ORDER

The claim for service connection for residuals of wounds to 
the head and leg is reopened.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case, in part, for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran's service medical and personnel records were only 
recently obtained from NPRC.  However, they are incomplete.  
Entries end in August 1968, yet service personnel records 
show that he did not leave Republic of South Vietnam until 
the end of April 1969.  Moreover, the veteran identified the 
unit to which he was assigned at the time of the injury, as 
well as one of the field hospitals at which he was treated.  
Yet, the RO has not requested records of the units or 
hospitals.  Finally, the veteran stated in NA Form 13075, 
received by the RO in June 1998, that he served as a member 
of the Alabama National Guard from March 1970-less than a 
year after his discharge from active service-to 1989.  It 
does not appear that the RO has attempted to obtain service 
medical records from the veteran's service in the National 
Guard.  

Concerning the claim for an initial higher evaluation for the 
service-connected PTSD, the veteran has averred that his 
condition is worse than originally evaluated.  Review of the 
claims file reveals a January 1999 VA examination report.  
This is the most recent medical evidence of record.  The RO 
has not attempted to obtain records of treatment that may 
have been accorded the veteran for his service-connected 
disability.

Finally, the RO is reminded the law provides that, in the 
case of any veteran who engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
satisfactory lay or other evidence of service incurrence or 
aggravation of disease or injury, if consistent with the 
time, places, and circumstances of such combat service.  See 
38 U.S.C.A. § 1154 (West 1991).  The veteran's service 
personnel records show that he served in the Republic of 
South Vietnam and that he held an artillery MOS, that is 
associated with service in combat.  The veteran has averred 
he was shot while in combat.  This consideration would have 
particular bearing on his claim for service connection for 
the residuals of wounds to his head and leg.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
head and leg wound residuals, and his 
service-connected PTSD.  After obtaining 
the necessary authorization, these 
records should be obtained and associated 
with the claims folder.

2.  The RO should obtain any and all 
service medical records, clinical medical 
records, hospital records, and service 
personnel records in existence under the 
veteran's name and/or service number, 
including for treatment received in the 
Republic of South Vietnam.  The RO is 
requested to make specific attempts to 
obtain any service medical, clinical 
medical, and hospital records in 
existence under the veteran's name and/or 
service number from the 7/11 Artillery 
Battalion Aid Station, D, 25 Medical 
Battalion, and Dispensary No. 3; any and 
all medical and field medical facilities 
associated with 25th Infantry Division, 
4/9 Infantry; 25th Infantry Division Air 
Mobile, 4/9 Infantry; HHB7th Battalion 
11th Artillery, 25th Infantry Division, 
and HHQ Battery 7/11 Artillery-including 
field hospitals in Tay Ninh and Chun Chi.  
The RO is reminded to look under any and 
all names, Social Security numbers, and 
identification numbers the veteran may 
have used.

3.  The RO should make a specific attempt 
to obtain any and all National Guard 
service medical records and service 
personnel records in existence under the 
veteran's name and/or service number from 
the National Guard unit(s) with which the 
veteran was affiliated.  If necessary, 
the RO should have the veteran augment 
the information he has previously 
submitted to the RO. 

4.  Should the RO be unable to find 
service medical records, clinical medical 
records, hospital records, and service 
personnel records, the RO should use 
alternative sources to obtain them, using 
the information of record and any 
additional information the veteran may 
provide.  If necessary, the RO should 
request that the veteran or his 
representative provide further 
information.  If these records are 
unavailable, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service medical, clinical medical, 
and service personnel records.  

5.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
inservice injury.

6.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

7.  The veteran should be scheduled for an 
appropriate VA examination(s) for an 
opinion regarding his leg wound residuals 
and any head wound residuals.  After 
reviewing the records and examining the 
veteran, the examiner(s) is(are) requested 
to express an opinion(s) as to the 
following questions:

(a)  What is the nature and extent of the 
veteran's current head and leg 
disabilities?

(b)  Is it as likely as not that the 
veteran's currently diagnosed leg wound 
residuals and any head wound residuals 
are the result of his active service, 
including, but not limited to, inservice 
gunshot wounds? If the examiner(s) cannot 
so determine, s/he(they) should so state.

The examiner(s) is(are) asked to identify 
the information on which he/she(they) 
based the opinion(s).  The opinion(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The 
opinion(s) should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon. 

8.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  Thereafter, the RO should 
readjudicated the veteran's claims.  In 
considering whether or not entitlement to 
service connection for the residuals of 
head and leg wounds may now be granted, 
the RO is reminded that it must take into 
consideration the veteran's participation 
in combat against the enemy, and the 
presumption afforded by law to such 
veterans.  See 38 U.S.C.A. § 1154(b).  In 
considering whether or not a higher 
initial evaluation may not be granted for 
the service-connected PTSD, the RO is 
requested to considered whether staged 
ratings are appropriate, as required by 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



